Name: Council Regulation (EU) NoÃ 897/2013 of 22Ã July 2013 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic
 Type: Regulation
 Subject Matter: European construction;  Europe;  international affairs;  fisheries;  Africa
 Date Published: nan

 20.9.2013 EN Official Journal of the European Union L 250/24 COUNCIL REGULATION (EU) No 897/2013 of 22 July 2013 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 16 April 2007, the Fisheries Partnership Agreement between the Gabonese Republic and the European Community was approved by the adoption of Council Regulation (EC) No 450/2007 (1). (2) The Union has negotiated a new protocol to the Partnership Agreement with the Gabonese Republic granting EU vessels fishing opportunities in waters in which the Gabonese Republic exercises its sovereignty or its jurisdiction with respect to fishing. At the end of those negotiations, a New Protocol was initialled on 24 April 2013. (3) On 22 July 2013, the Council adopted Decision 2013/462/EU (2) on the signing and provisional application of the New Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period of application of the New Protocol. (5) If it appears that the fishing authorisations or opportunities allocated to the Union by virtue of the New Protocol are not fully exhausted, the Commission will inform the Member States thereof in accordance with Council Regulation (EC) No 1006/2008 (3). If no reply is received within a time limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. That time limit should be set. (6) To ensure that EU vessels can continue their fishing activities, the New Protocol provides for its application by the Parties on a provisional basis from the date of its signature. This Regulation should therefore apply from the date of signature of the New Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic (hereinafter referred to as the Protocol) shall be allocated among the Member States as follows: (a) freezer tuna seiners: France 12 vessels Spain 15 vessels (b) pole-and-line tuna vessels: Spain 7 vessels France 1 vessel 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Fisheries Partnership Agreement. 3. If the applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission may take into consideration applications for fishing authorisations from any other Member State, in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not making full use of the fishing opportunities granted to them, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at 10 working days from the date on which the Commission informs them that the fishing opportunities are not being fully utilised. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the date of signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) Council Regulation (EC) No 450/2007 of 16 April 2007 on the conclusion of the Fisheries Partnership Agreement between the Gabonese Republic and the European Community (OJ L 109, 26.4.2007, p. 1). (2) See page 1 of this Official Journal. (3) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).